t c memo united_states tax_court james curtis brewer petitioner v commissioner of internal revenue respondent docket no filed date frank agostino lawrence brody jairo g cano and chrystal loyer for petitioner robert w mopsick for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his tax_year during trial petitioner unless otherwise indicated section references are to the internal revenue continued conceded that his state tax_refund of dollar_figure is taxable and should be included in his taxable_income after petitioner’s concession the only issue that we must decide is whether petitioner is entitled to the first-time_homebuyer credit fthbc pursuant to sec_36 of dollar_figure for his tax_year findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulations of facts are incorporated in this opinion by reference and are found accordingly petitioner resided in new jersey at the time he filed his petition for at least the past years petitioner has been employed as an internal revenue_officer by the internal_revenue_service irs in edison new jersey i petitioner’s residences on date petitioner purchased a residential condo with one bedroom and one bathroom in staten island new york staten island property petitioner lived at the staten island property until date when he moved in continued code of as amended and in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar remaining adjustments set forth by respondent in the notice_of_deficiency depend on a rule computation which we order below and need not be addressed in this opinion with armenia lorenzo ms lorenzo his significant other at that time at her home in elizabeth new jersey elizabeth property petitioner moved to the elizabeth property because he felt it was more convenient for his commute to his workplace and for ms lorenzo’s commute to her school both of which were in new jersey after he moved out of the staten island property during date petitioner did not return to reside there petitioner obtained a mailbox at the ups store no in edison new jersey ups mailbox petitioner used the ups mailbox to receive all of his mail because he thought that he previously had been a victim of mail theft and credit card fraud also during date petitioner obtained a new jersey driver’s license which listed the ups mailbox as his address petitioner attended church in new jersey at or about the time petitioner moved out of the staten island property during date katherine brewer ms brewer petitioner’s sister who is a student at new york city technical college in brooklyn moved into the staten island property ms brewer continued to reside at the staten island property through but did not pay rent to petitioner at any time from to petitioner eventually married ms lorenzo on date but divorced her before trial accordingly we continue to refer to her as ms lorenzo during date petitioner temporarily moved to brooklyn to live with his mother in brooklyn new york brooklyn property because of relationship problems with ms lorenzo petitioner and ms lorenzo resolved their problems and three months after moving to the brooklyn property petitioner returned to the elizabeth property on date petitioner and ms lorenzo purchased a single- family home in avenel new jersey avenel property in connection with the purchase petitioner’s realtor completed a form hud-1 uniform settlement statement form hud-1 and listed petitioner’s staten island property as the address of the borrower as of the date of trial petitioner continued to own the avenel property jointly with ms lorenzo ii petitioner’s tax returns for his tax_year petitioner filed a new york state part-year resident tax_return and a new jersey state part-year resident tax_return because he worked in new jersey but resided at both the staten island property and the elizabeth property during for his tax_year petitioner filed a new york state part-year resident tax_return and a new jersey state part-year resident tax_return because he worked in new jersey but resided at both the brooklyn property and the elizabeth property during on his federal_income_tax return petitioner listed the staten island property as his address and claimed deductions for real_estate_taxes and mortgage interest in connection with the staten island property for his tax_year petitioner filed only a new jersey state resident tax_return because he resided only at the elizabeth property during on his federal_income_tax return petitioner listed the ups mailbox as his address and claimed deductions for real_estate_taxes and mortgage interest in connection with the staten island property for his tax_year petitioner filed only a new jersey state resident tax_return because he resided only at the elizabeth property during on date petitioner and ms lorenzo filed a joint federal_income_tax return for their tax_year on their joint federal_income_tax return petitioner and ms lorenzo listed the avenel property as their address and claimed an fthbc pursuant to sec_36 of dollar_figure in connection with the purchase of the avenel property on date respondent sent petitioner a notice_of_deficiency determining that petitioner owed a deficiency of dollar_figure for his tax_year upon disallowance of petitioner’s claim of an fthbc on date petitioner timely filed a petition in this court opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a because we decide the factual issues in the instant case on the preponderance_of_the_evidence the allocation of the burden_of_proof is immaterial see 131_tc_185 sec_36 allows a credit for a first-time_homebuyer of a principal_residence a first-time_homebuyer is any individual if such individual and if married such individual’s spouse had no present ownership_interest in a principal_residence during the three-year period ending on the date of the purchase of the principal_residence to which this section applies sec_36 petitioner is eligible as a first-time_homebuyer if he did not have an ownership_interest in a principal_residence after date and before date see 138_tc_51 for purposes of the fthbc sec_36 provides that the term principal_residence has the same meaning as in sec_121 whether a taxpayer uses a property as his or her principal_residence depends upon all the facts and circumstances see sec_1_121-1 income_tax regs ordinarily the taxpayer’s principal_residence is the property the taxpayer uses during most of the year see id sec_1_121-1 income_tax regs provides principal_residence in addition to the taxpayer’s use of the property relevant factors in determining a taxpayer’s principal_residence include but are not limited to-- i the taxpayer’s place of employment ii the principal_place_of_abode of the taxpayer’s family members iii the address listed on the taxpayer’s federal and state tax returns driver’s license automobile registration and voter registration card iv the taxpayer’s mailing address for bills and correspondence v the location of the taxpayer’s banks and vi the location of religious organizations and recreational_clubs with which the taxpayer is affiliated respondent contends that petitioner was not a first-time_homebuyer because after date petitioner held an ownership_interest in the staten island property and used the staten island property as his principal_residence petitioner does not dispute that he had an ownership_interest in the staten island property after date but contends that the staten island property ceased to be his principal_residence when he moved to the elizabeth property during date accordingly the issue that we must decide is whether the staten island property was petitioner’s principal_residence pursuant to sec_36 and sec_121 at any time after date petitioner testified that he moved out of the staten island property and into the elizabeth property during date according to petitioner he moved to the elizabeth property because inter alia he could spend more time with ms lorenzo and both he and ms lorenzo found their daily commutes to be more convenient petitioner testified that he attended church in new jersey and that he obtained a respondent contends that petitioner’s staten island property was closer to his workplace than his elizabeth property indeed petitioner does not claim otherwise however petitioner claims that the commute to his workplace was more convenient from the elizabeth property while respondent may be properly pointing to the distance of the commute respondent fails to consider inter alia petitioner’s travel time accessibility to freeways traffic patterns and mass transit options and limitations from each of the two properties on the basis of the record we conclude that respondent’s contention is at best inconclusive of the issue of the convenience of petitioner’s commute from the respective properties new jersey driver’s license at or about the time of his move to the elizabeth property according to petitioner after he moved to the elizabeth property he allowed his sister ms brewer who is a student to reside rent free at the staten island property which had only a single bedroom and a single bathroom petitioner testified that he never returned to reside at the staten island property and but for a brief stay with his mother at the brooklyn property did not reside again in the state of new york petitioner married ms lorenzo on date and they jointly purchased the avenel property on date we may accept a taxpayer’s unverified testimony where we find it to be credible and persuasive 137_tc_159 see also teymourian v commissioner tcmemo_2005_232 wl at we decide whether a witness is credible on the basis of objective facts the reasonableness of the testimony and the demeanor and consistency of statements respondent contends that petitioner’s driver’s license is irrelevant because it was issued on date which was four years after the three-year period specified in sec_36 and the address listed on the driver’s license is the ups mailbox we disagree petitioner credibly testified that he obtained the new jersey driver’s license at or about the time he moved to the elizabeth property and that the driver’s license he produced at trial was issued on date because he had recently renewed the license moreover petitioner offered a plausible explanation for_the_use_of the ups mailbox as his address on his driver’s license to wit petitioner was potentially the victim of mail theft and credit card fraud and he exercised caution by not displaying his home address made by the witness 140_us_417 338_f2d_602 9th cir aff’g 41_tc_593 89_tc_105 ndollar_figure we find petitioner to be reasonable and honest and his testimony to be credible and persuasive we find petitioner’s explanations of the inconsistencies argued by respondent to be plausible and his testimony to be consistent with the evidence offered accordingly on the basis of the record we conclude that the staten island property was not petitioner’s principal_residence pursuant to sec_36 at any time after date in addition to the evidence to which respondent points respondent generally objects to petitioner’s testimony as self-serving and contends that petitioner’s testimony is undermined by his failure to call ms brewer ms lorenzo or his mother to testify on his behalf as well as his failure to produce bills and other documents listing the elizabeth property as his address we disagree we generally do not draw an adverse inference from a taxpayer’s failure to call any specific witness where the witness is equally available to both parties and neither party calls that witness at trial dunlap v commissioner tcmemo_2012_126 we note that petitioner testified that he could be dismissed from his position as a revenue_officer with the irs if he gave untruthful testimony wl at dang v commissioner tcmemo_2002_117 wl at petitioner’s family members and ms lorenzo were equally available to both parties but respondent failed to call any of them to testify accordingly we refrain from drawing an adverse inference that their testimony would be unfavorable to petitioner regarding petitioner’s failure to offer as evidence bills or other documents listing petitioner’s address as the elizabeth property petitioner credibly testified that he had no such documents because he directed all of his mail to the ups mailbox in order to prevent mail theft and credit card fraud which we conclude to be a viable explanation in the light of petitioner’s testimony regarding his previous experience as a victim of those crimes respondent also contends that petitioner indicated that the staten island property was his principal_residence when he listed that property as his address on his form hud-1 and on his federal_income_tax return we do not agree the form hud-1 does not indicate petitioner’s principal_residence because it required him to list only the address of the borrower and not his home address moreover petitioner did not complete his form hud-1 instead petitioner’s ms brewer petitioner’s sister was unavailable for trial because of her new employment realtor completed it on petitioner’s behalf in connection with petitioner’s purchase of the avenel property regarding petitioner’s federal_income_tax return we find that petitioner’s use of the ups mailbox which clearly cannot be a home as his address on his federal_income_tax return indicates petitioner’s general belief that the addresses listed on his federal_income_tax returns are not necessarily indicative of his principal_residence accordingly we conclude that neither the address listed on the form hud-1 nor the one listed on petitioner’s federal_income_tax return is conclusive as to petitioner’s principal_residence we find that the best evidence of petitioner’s principal_residence is his state tax_return filings from to for his and tax years petitioner filed both new jersey and new york tax returns because he spent some portion of each of the two years residing in each of the two states for his and tax years petitioner filed only a new jersey tax_return because he resided solely at the elizabeth property and worked in new jersey accordingly petitioner’s state in petitioner resided at the staten island property in new york and the elizabeth property in new jersey in petitioner resided at the brooklyn property in new york and the elizabeth property in new jersey petitioner testified that he filed a part-year resident new york tax_return because of his brief three-month residence at the brooklyn property and not because of his ownership of the staten island property tax_return filings indicate to us that after date the staten island property ceased to be his principal_residence for purposes of the fthbc respondent also contends that on his and federal_income_tax returns petitioner claimed deductions for real_estate_taxes and mortgage interest with respect to the staten island property and that this fact should be considered when evaluating whether the staten island property was petitioner’s principal_residence we decline to do so a taxpayer is entitled to deduct any interest_paid or accrued on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence sec_163 pursuant to sec_163 the term qualified_residence means i the principal_residence within the meaning of sec_121 of the taxpayer and ii other residence of the taxpayer which is selected by the taxpayer for purposes of this subsection for the taxable_year and which is used by the taxpayer as a residence within the meaning of sec_280a accordingly taxpayers may claim deductions for mortgage interest on real_property other than a principal_residence similarly taxpayers may claim a respondent also contends that the deductions on petitioner’s and federal_income_tax returns evidence petitioner’s ownership_interest in the staten island property respondent’s contention lacks merit as petitioner does not deny his ongoing ownership_interest in the staten island property deduction pursuant to sec_164 for any s tate and local and foreign real_property_taxes paid_or_accrued during the taxable_year there is no requirement for the real_property to be the taxpayer’s principal_residence even though the deductibility of the mortgage interest and real_estate_taxes is not in issue we note without deciding that it is possible that petitioner may be entitled to such deductions with respect to the staten island property regardless of whether the staten island property was his principal_residence accordingly we do not consider those deductions as being relevant to the issue of whether the staten island property was petitioner’s principal_residence on the basis of the foregoing we conclude that the staten island property was not at any time after date petitioner’s principal_residence for purposes of sec_36 consequently pursuant to sec_36 petitioner qualifies as a first-time_homebuyer and is entitled to the fthbc for his tax_year respondent acknowledges the same as he concedes that a taxpayer may claim mortgage interest and real_estate tax deductions with respect to real_property which is not the taxpayer’s principal_residence and thus that claiming these deductions alone would not disqualify that taxpayer from being considered a first- time homebuyer under section c however as stated above petitioner has conceded that his state tax_refund of dollar_figure is taxable and should be included in his taxable_income in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
